ClaeksoN, J.
It was the contention of plaintiff that defendant’s intestate, Samuel Kestler, embezzled two sums of money of plaintiff: (1) $2,970 represented by voucher No. 18047, payable to the order of the Phoenix Brokerage Company, for fuel oil, for which plaintiff received no benefit and paid by plaintiff’s treasurer 22 April, 1924. Samuel Kestler initiated this voucher and in the absence of his superior, the general auditor, he had authority to sign same. (2) $4,080.16, represented by voucher No. 22691, payable to the order of the Phoenix *315Brokerage Company, for fuel oil which, plaintiff never received any benefit from and paid by plaintiff’s treasurer on 20 September, 1924. Samuel Kestler initiated this voucher and in the absence of his superior, Logan, the general auditor, he had authority to sign the same, and these vouchers were signed in his absence. It may be noted that in the allegations and proof there is a few days discrepancy in the dates of the vouchers in April and September, which is immaterial.
The representative of the Interstate Commerce Commission, in checking up under the Transportation Act, could not find these vouchers, and a very careful search was made by Logan, the general auditor, over Samuel Kestler, and they could not be found. Samuel Kestler was auditor of expenditures and there was kept under his immediate control in the department of auditor and expenditures certain original voucher register sheets, kept in a book.
The original sheets, or records, were introduced in evidence in the court below and identified and proved as coming from the proper depository. Record Voucher 18047 is described as material, sent Grant Locomotive Works, amount $2,970, issued to Phoenix Brokerage Company. The writing on this record voucher being in the handwriting of Samuel Kestler. Record Voucher 22691, issued to Phoenix Brokerage Company, for fuel oil, amount $4,080.16. The dates were shown on the original sheets. The moving of the above items is shown in the treasurer’s record and the dates. The original sheets and records were under the immediate control of Samuel Kestler. The moving of these items was shown on the treasurer’s record under his control. The treasurer testifying to the fact. All this and other like evidence was objected to by defendant and allowed by the court below. Exceptions and assignments of error were duly made to this evidence by defendant, which we think cannot be sustained. The writing on the first record voucher was in the handwriting of Kestler, the records were under his immediate control. These were regular entries that Kestler in the regular course of the business of the company, was in duty bound to keep, under his immediate control. He, in the performance of his duty, was bound to know the import of each entry. Kestler being dead, the record vouchers in his handwriting and under his control were admissible in evidence. The moving of the items, testified to by the department heads was competent. The probative force was for the jury.
Dean Wigmore, in discussing exceptions to the hearsay rule — -regular entries—in Vol. 3, 2d ed., at p. 281-2, says: “The rulings upon the subject are not yet harmonious: (a) There are, first, a number of States accepting with practical completeness the conclusion above reached, i. in given cases admitting verified regular entries without requiring the salesmen, timekeepers, or other original observers having personal *316knowledge, to be produced or accounted for. (b) There are rulings admitting verified regular entries after a showing that the original observer was deceased; possibly absence from the jurisdiction, insanity, or the like, would equally have sufficed.”
In the note we find the following: “(1903) Foreman’s Insurance Co. v. Seaboard A. L. Co., 138 N. C., 42, 50 S. E., 452 (time of arrival of train at H.; the train sheet, verified by the train dispatcher at R., admitted without calling the operator at H., who reported the arrival; (one of the best modem'opinions by Gonnor, J.) (1908); Jones v. Atlantic C. L. R. Co., 148 N. C., 449, 62 S. E., 521 (conductor’s train record, not admitted to show condition of stock solely because the conductor himself was not offered).” Horse Exchange v. Wilson, 152 N. C., 21; S. v. Hendricks, 187 N. C., 327; Flowers v. Spears, 190 N. C., 747; Morrison v. Finance Co., 197 N. C., 322; Heid Bros. v. Commercial Nat. Bank (Texas), 24 A. L. R., at p. 910-11.
In Peebles v. Idol, ante, at p. 60, this observation is made: “It has been held that the books of a bank when they are proved to have come from the proper depository, are admissible in evidence. 10 R. C. L., p. 1175, sec. 373.” See Lumber Co. v. Lumber Co., 176 N. C., 500; S. v. Hightower, 187 N. C., 300.
It was in evidence that there was no such firm in existence in Oklahoma City as the Phosnix Brokerage Company. The two vouchers made payable to the Phamix Brokerage Company were deposited by L. D. Lindsay, a brother-in-law of Samuel Kestler, in the name of L. D. Lindsay, the first on 24 April, 1924, and the other on 24 September, 1924, in the Fidelity National Bank of Oklahoma City and paid to Kestler. Two-thirds of each deposit was sent to Kestler by New York Exchange check and the balance, except $200 retained by Lindsay for his services, was sent to Kestler by personal check of Lindsay. The defendant excepted to this evidence and assigned error as incompetent under C. S., 1795. We cannot so hold.
The material part of this section for our consideration is as follows: “A party or person interested in the event, or a person from, through or under whom such a party or interested person derives his interest or title by assignment or otherwise.” Lindsay was in no way a, party or a person interested in the result of the action.
“Exclusion does not apply when witness has no interest in the result of the action. The interest which disqualifies one from testifying under O. S., 1795, supra, is a direct, legal or pecuniary interest in the event of the action. Helsabeck v. Doub, 167 N. C., 205; In re Gorham, 177 N. C., 275.” Herring v. Ipock, 187 N. C., at p. 461.
C. S., 441, subsection 9, is as follows: “For relief on the ground of fraud or mistake; the cause of action shall not be deemed to have *317accrued until tbe discovery by tbe aggrieved party of tbe facts constituting tbe fraud or mistake.”
Mr. Mclntosb in N. C: Practice & Procedure, speaking to tbe subject, at p. 167-8, sec. 183, says: “An action for relief on tbe ground of fraud or mistake must be brought witbin three years after tbe cause of action accrues; but tbe cause of action shall not be deemed to have accrued until tbe discovery by tbe aggrieved party of tbe facts, constituting tbe fraud or mistake. . . . Tbe cause of action is deemed to have accrued from tbe discovery by tbe injured party of tbe facts constituting fraud or mistake, and not from tbe date of tbe fraud or mistake. Following tbe rule formerly applied in equity, knowledge is a fact to be determined by tbe circumstances of each case, and tbe statute runs from tbe time tbe injured party knows of tbe fraud or mistake, or could by reasonable diligence have discovered it.”
It is contended by defendant: “Tbe summons was issued 13 April, 1928; tbe transaction relative to tbe vouchers took place in April and September, 1924, more than three years before tbe action was brought.” That Logan was tbe general auditor and could by reasonable diligence have discovered it. Logan testified: “Q. If you bad been diligent in 1924 as you were in 1927 you could have discovered it ? A. I think not. I am diligent all tbe time.” This, and other evidence bearing on this aspect, was left to tbe jury.
Tbe charge, taken as a whole, we think, covered this aspect of tbe case. There was evidence objected to in tbe record and like evidence unobjected to. ¥e cannot see that this line of objection was prejudicial. Tbe able briefs of counsel go into every phase of tbe evidence and law on tbe subject, and, after a thorough consideration of tbe record and briefs, we do not think there is any prejudicial or reversible error, and we find in tbe judgment
No error.